DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 3/3/2022 are acknowledged.  Claims 9-17 and 19-31 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO:27 in the reply filed on 3/22/2021 is acknowledged.
Claims 9-16 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 17, 19, and 24-31 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1-6 and 10-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  The inclusion of claims 1-6 and 10-11, most of which are cancelled, was clearly a typographical error.  A new rejection is set forth below. 

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to compositions comprising an adjuvant, a pharmaceutically acceptable carrier, vehicle, or diluent, and a peptide comprising a) SEQ ID NO: 27, or b) an amino acid sequence consisting of at least 30 contiguous amino acid residues from SEQ ID NO: 27, or c) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) or b), said polypeptide being antigenic in a mammal.  The utility disclosed for these compositions is in the induction of protective immunity against A. baumanii infection.  This is recited in claim 30.  Therefore, the compositions must be capable of inducing immunity that reduces the risk of infection or is capable of treating or ameliorating an infection that is already established in a mammal.  
The specification discloses experiments in mice with several cocktails of protein fragments using alum and incomplete Freund’s adjuvant for a priming immunization and two boosters using alum.  The test using elected polypeptide SEQ ID NO:27 used two fragments of SEQ ID NO:27 mixed with full-length SEQ ID NO:15 and a fragment of SEQ ID NO:15.  No single peptides were tested.  No polynucleotides, vectors, or host cells expressing said vectors were tested.  The mice were challenged after three immunizations. 
The number of polypeptides encompassed by the claims is astronomically large.  Even if one were to ignore the 30 amino acid fragments, there are more than 6x10238 possible polypeptides encompassed by the claims.  That is 160-fold more peptides than the number of atoms in the known universe.  The specification does not disclose any correlation between the polypeptides tested and the structure that is required to induce protective immunity.  The specification does not even disclose that SEQ ID NO:27 itself is capable of inducing protective immunity.
The claims require that the peptides induce protective immunity, but the specification provides no guidance regarding which variants or fragments are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of the specific combinations of peptides shown in the specification to induce protective immunity, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310; IDS filed 6/8/2020) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990; IDS filed 6/8/2020) who teach that replacement of a single lysine residue at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988; IDS filed 6/8/2020) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  As taught in basic immunology texts, an epitope or antigenic determinant interacts with its corresponding antibody based on the three-dimensional structure of both molecules and the fit between them (Cruse et al., Illustrated Dict. of Immunology, 2nd ed., CRC Press, 2003, page 46; IDS filed 6/8/2020).  These epitopes can be conformational (or discontinuous) epitopes which are formed from separate regions in the primary sequence that are brought together by proper protein folding.  Antibodies which bind to conformational epitopes will only bind to proteins folded into their proper native state (Cruse et al., page 166).  There are also linear epitopes, which are regions of six amino acids in the primary sequence of a protein.  These are generally not found on the surface of a folded protein and are only available to antibodies upon denaturation of a protein (Cruse et al., page 382).  This unpredictability is increased even more when one further adds that the protein itself is not even required by the instant claims.  Simply administering a nucleic acid or vector that encodes a protein or a cell expressing said protein in no way implies that the protein will be produced or produced in a fashion to ensure that the immune system responds in the appropriate way.
Further, applicants themselves, in their arguments filed on 3/3/2022, have argued that teaching how to identify vaccine candidate proteins is not the same as providing a teaching that specific proteins are in fact immunogenic and useful in a vaccine.  Applicant further argued that without a teaching that a given polypeptide is a surface or secreted polypeptide, no one of skill in the art would expect it to serve as a vaccine and that whether a given polypeptide induces protective immunity simply cannot be predicted.  Applicant has not disclosed that SEQ ID NO:27 is not an intracellular protein or that it is a surface or secreted polypeptide.  Applicant has, in no way, shown that SEQ ID NO:27 is capable of inducing protective immunity.  Applicant has not shown that any polypeptides that are fragments, of any length, are capable of inducing protective immunity.  Applicant has not shown that any polypeptide that is a variant of SEQ ID NO:27 exists or is capable of inducing protective immunity.  
Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner (i.e. induce protective immunity).  

Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 17, 19, 24-28, and 30-31 under 35 U.S.C. 102(a)(1) as being anticipated by Breton et al (US Patent 6,562,958, 2003; IDS filed 6/8/2020) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to compositions comprising an adjuvant, a pharmaceutically acceptable carrier, vehicle, or diluent, and a peptide comprising a) SEQ ID NO: 27, or b) an amino acid sequence consisting of at least 30 contiguous amino acid residues from SEQ ID NO: 27, or c) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) or b), said polypeptide being antigenic in a mammal.
Breton et al disclose methods of immunizing humans with a composition containing an A. baumanii polypeptide and a pharmaceutically acceptable carrier (see column 39, lines 4-40 and column 40, lines 9-30).  The A. baumanii polypeptides include sequence 8233, which matches the instantly claimed SEQ ID NO:27 at 99.8% and includes many sequences with at least 30 contiguous residues of SEQ ID NO:27 (see Sequence listing and column 8, lines 51-65).  The vaccine also comprises an aluminum adjuvant (see column 39, lines 44-45).  The A. baumanii polypeptide can be fused to cholera toxin B subunit, which is an immunogenic carrier molecule that induces T-helper lymphocyte responses in humans (see column 39, lines 56-59).  Since the product administered by Breton et al is the same product administered to the same population as is instantly claimed, the results (ie, induction of protective immunity against A. baumanii) would necessarily be the same. 
Applicant argues:
1.  That in aligning SEQ ID NO:8233 of Breton with the instant SEQ ID NO:27, the Breton sequence has 15 N-terminal acids that are not found in SEQ ID NO:27 and which has two non-identical residues.
2.  That Breton fails to teach that the polypeptide is antigenic in a mammal.
3. That when read as a whole, Breton fails to disclose a vaccine composition based on SEQ ID NO:8233, but instead describes a laundry list with SEQ ID NO:8233 as one of hundreds of sequences listed.  Applicant argues that specifics for these proteins are not provided and nowhere is it indicated that each and every protein described would be useful in a vaccine.  
4.  That while Breton teaches how to identify vaccine candidate proteins, this is not the same as providing a teaching that specific proteins are in fact immunogenic and useful in a vaccine.  Applicant argues that Breton indicates that the closest homology match for SEQ ID NO:8233 is an E. coli ribonuclease which is intracellular.  Applicant therefore argues that a skilled person reading Breton would fail to recognize that SEQ ID NO:8233 could constitute a vaccine target against a bacterial infection.  Applicant suggests that Breton supports this interpretation where they explicitly suggest extracellularly exposed polypeptides as vaccines.  
5.  That it is questionable as to the actual existence of SEQ ID NO:8233.  Applicant refers to Table 2 of Breton and argues that because the Table includes a list of ORFs and putative identification of the functions of the polypeptides encoded by said ORFs, that this disclosure is an educated guess that a protein having this sequence probably exists.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, the claims are not limited to SEQ ID NO:27.  
Regarding argument 2, Breton explicitly discloses the use of SEQ ID NO:8233 for immunizing mammals (see column 8, lines 54-67).  One cannot immunize a mammal with a polypeptide that is not antigenic in said mammal.
Regarding argument 3, Breton explicitly discloses the use of SEQ ID NO:8233 for immunizing mammals (see column 8, lines 54-67).  It does not matter that many other sequences are named.  When a species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. 
Regarding argument 4, Breton does provide a specific teaching that SEQ ID NO:8233 is immunogenic and can be used to immunize mammals.  A prophetic disclosure is a disclosure nonetheless.  Therefore, when Breton states that this sequence is useful for immunization, they have disclosed such a use, regardless of whether they have tested the protein.  Furthermore, there is only a single claim that recites a protective immune response.  Therefore, all of applicant’s arguments with regard to vaccination are not relevant to any of the other claims.  It is also noted that while applicant argues that no one would think of using a peptide that is not disclosed as extracellular as a vaccine, applicants themselves have not actually disclosed that SEQ ID NO:27 is extracellular. Additionally, applicant is reading more into Breton that what is actually taught.  Applicant argues that Breton supports only exposed polypeptides as vaccines.  However, the passages cited by applicant do not actually say this.  In fact, one of said passages states “immunizing a subject with an A. baumannii polypeptide, e.g., a surface or secreted polypeptide.  E.g. means “for example”.  Therefore Breton is in no way limiting their suggested polypeptides to those that are surface or secreted polypeptides. 
Regarding argument 5, Breton specifically provides an amino acid sequence (SEQ ID NO:8233) and specifically states that it can be used to immunize mammals.  This may be a prophetic disclosure, but it is still a disclosure.  

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 17, 19, and 24-31 under 35 U.S.C. 103 as being unpatentable over Breton et al (US Patent 6,562,958, 2003; IDS filed 6/8/2020) in view of Boersman et al (Immunological Recognition of Peptides in Medicine and Biology, Edited by Zegers et al, Chapter 13, pages 169-194) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to compositions comprising an adjuvant, a pharmaceutically acceptable carrier, vehicle, or diluent, and a peptide comprising a) SEQ ID NO: 27, or b) an amino acid sequence consisting of at least 30 contiguous amino acid residues from SEQ ID NO: 27, or c) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) or b), said polypeptide being antigenic in a mammal.
Breton et al disclose methods of immunizing humans with a composition containing an A. baumanii polypeptide and a pharmaceutically acceptable carrier (see column 39, lines 4-40 and column 40, lines 9-30).  The A. baumanii polypeptides include sequence 8233, which matches the instantly claimed SEQ ID NO:27 at 99.8% and includes many sequences with at least 30 contiguous residues of SEQ ID NO:27 (see Sequence listing and column 8, lines 51-65).  The vaccine also comprises an aluminum adjuvant (see column 39, lines 44-45).  The A. baumanii polypeptide can be fused to cholera toxin B subunit, which is an immunogenic carrier molecule that induces T-helper lymphocyte responses in humans (see column 39, lines 56-59).  Since the product administered by Breton et al is the same product administered to the same population as is instantly claimed, the results (ie, induction of protective immunity against A. baumanii) would necessarily be the same. 
Breton et al differs from the instant invention in that they do not disclose the immunogenic carrier as keyhole limpet hemocyanin, tetanus toxoid, or diphtheria toxoid.
Boersman et al disclose the use of proteins as immunological carriers, stating that toxins such as cholera toxin and tetanus toxoid have been widely applied as immunological carriers with a high immune stimulating potential with an efficient generation of immune response after simple coupling of peptides (see page 172, column 1, paragraph 5).  Peptide carrier conjugates are useful with larger protein carriers such as keyhole limpet hemocyanin and other widely used carriers include tetanus toxoid and diphtheria toxoid (see paragraph bridging pages 177 and 178).  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use keyhole limpet hemocyanin, tetanus toxoid, or diphtheria toxoid as an immunological carrier protein in the fusion of Breton et al because these carriers are widely used and have high immune-stimulating potential.  One would have had a reasonable expectation of success because Breton disclosed the use of fusions to immunogenic carrier proteins and because keyhole limpet hemocyanin, tetanus toxoid, or diphtheria toxoid have been widely used for this purpose.
Applicant argues:
1.  That, for the reasons described above, Breton does not teach all of the elements of the claimed invention.
2.  That, at best, Breton teaches that SEQ ID NO:8233 probably is a ribonuclease and it is thus unexpected that vaccination with this polypeptide would provide protective immunity.  Applicant argues that Breton thus teaches away from the use of SEQ ID NO:8233 as a vaccine candidate.
3.  That the results presented by applicant show that the claimed composition exhibits protective immunity which simply cannot be predicted.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, for the reasons described above, Breton anticipates the invention recited in claims 17, 19, 24-28, and 30-31.
Regarding argument 2, Breton explicitly states that SEQ ID NO:8233 can be used for immunization.  This is not a teaching away.  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.  Rather, the opposite is true: Breton explicitly states that SEQ ID NO:8233 can be used for immunization.
Regarding argument 3, applicant’s results show no such thing.  Applicant has not, in any way, shown that the multitude of sequences encompassed by the claims induces protective immunity.  Applicant has not even shown that SEQ ID NO:27 is capable of inducing protective immunity.  Furthermore, as Breton has explicitly stated that SEQ ID NO:8233 can be used for immunization, it would not at all be unexpected for the polypeptide to be antigenic or to serve as a vaccine.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645